Exhibit 10.2

 

United States Steel Corporation

600 Grant Street

Pittsburgh, PA 15219

 

U. S. Steel Receivables LLC

600 Grant Street

Pittsburgh, PA 15219

April 10, 2006

 

The Bank of Nova Scotia

One Liberty Plaza

New York, New York 10006

Attention: Darren Ward

 

JPMorgan Chase Bank, N.A.

Asset Finance Group

270 Park Avenue

New York, NY 10017

Attention: Mark J. Connor

Liberty Street Funding Corp.

c/o Global Securitization Services, LLC

114 West 47th Street

New York, New York 10036

Attention: Andrew L. Stidd

 

JPMorgan Chase Bank, N.A.

450 West 33rd Street

15th Floor

New York, New York 10001

Attention: Quintanna Parsons-Perry

 

Re: Amended and Restated Receivables Purchase Agreement dated as of November 28,
2001 among U.S. Steel Receivables LLC as Seller (the “Seller”), United States
Steel Corporation (formerly United States Steel, LLC), as initial Servicer (the
“Servicer”), the persons party thereto as CP Conduit Purchasers, Committed
Purchasers and Funding Agents and The Bank of Nova Scotia as Collateral Agent
(the “Collateral Agent”) (as amended, supplemented or otherwise modified from
time to time and in effect, the “RPA”)

Ladies and Gentlemen:

It is our understanding that following receipt of each acceptance from the
Collateral Agent, the Funding Agents and the Purchasers in the form attached
hereto as Exhibit A (each, an “Acceptance”), the Seller and the Servicer shall
be permitted to exclude all the Receivables (“Excluded Receivables”) owed by the
Excluded Obligor that is described in each Acceptance (each, an “Excluded
Obligor”) from the calculations of the Default Ratio, Delinquency Ratio and
Dilution Ratio performed under the RPA. From and after the date of each
Exclusion Notice delivered under the related Acceptance, it is also our mutual
understanding that Excluded Receivables are not Eligible Receivables, but remain
Receivables. Each of the parties hereto shall confirm this understanding by
executing this letter in the space provided and returning a copy of that
acknowledgement to the Servicer and the Collateral Agent.

Capitalized terms used in this letter that are not otherwise defined have the
meanings ascribed to them in the RPA.



--------------------------------------------------------------------------------

Please telephone the undersigned if you have any questions or concerns with
respect to this matter.

Thank you.

Accepted and Agreed:

 

U. S. STEEL RECEIVABLES LLC    UNITED STATES STEEL CORPORATION, as Servicer By:
 

/s/ L. T. Brockway

   By:  

/s/ L. T. Brockway

  L. T. Brockway      L. T. Brockway   Vice President      Vice President &
Treasurer

Accepted and agreed:

     Collateral Agent, Funding Agents and Purchasers:    THE BANK OF NOVA
SCOTIA, as a Committed Purchaser for Liberty Street Funding Corp., as Funding
Agent for Liberty Street Funding Corp. and The Bank of Nova Scotia, as
Purchasers and as Collateral Agent   

LIBERTY STREET FUNDING CORP.,

as a CP Conduit Purchaser

By:  

/s/ Norman Last

   By:  

/s/ Bernard J. Angelo

Name:   Norman Last    Name:   Bernard J. Angelo Title:   Managing Director   
Title:   Vice President JPMORGAN CHASE BANK, N.A., as a Committed Purchaser for
Park Avenue Receivables Company, LLC and as Funding Agent for Park Avenue
Receivables Company, LLC and JPMorgan Chase Bank, N.A., as Purchasers   

PARK AVENUE RECEIVABLES COMPANY, LLC,

as a CP Conduit Purchaser

 

BY: JPMORGAN CHASE BANK, N.A.,

as attorney-in-fact

By:  

/s/ Leo Loughead

   By:  

/s/ Leo Loughead

Name:   Leo Loughead    Name:   Leo Loughead Title:   Managing Director   
Title:   Managing Director

 

2



--------------------------------------------------------------------------------

United States Steel Corporation

600 Grant Street

Pittsburgh, PA 15219

 

U. S. Steel Receivables LLC

600 Grant Street

Pittsburgh, PA 15219

AGREEMENT TO EXCLUDE RECEIVABLES

April [    ], 2006

 

The Bank of Nova Scotia

One Liberty Plaza

New York, New York 10006

Attention: Darren Ward

 

JPMorgan Chase Bank, N.A.

Asset Finance Group

270 Park Avenue

New York, NY 10017

Attention: Mark J. Connor

Liberty Street Funding Corp.

c/o Global Securitization Services, LLC

114 West 47th Street

New York, New York 10036

Attention: Andrew L. Stidd

 

JPMorgan Chase Bank, N.A.

450 West 33rd Street

15th Floor New York,

New York 10001

Attention: Quintanna Parsons-Perry

 

Re: Acceptance Letter regarding the Amended and Restated Receivables Purchase
Agreement dated as of November 28, 2001 among U.S. Steel Receivables LLC as
Seller (the “Seller”), United States Steel Corporation (formerly United States
Steel, LLC), as initial Servicer (the “Servicer”), the persons party thereto as
CP Conduit Purchasers, Committed Purchasers and Funding Agents and The Bank of
Nova Scotia as Collateral Agent (the “Collateral Agent”) (as amended,
supplemented or otherwise modified from time to time and in effect, the “RPA”)

Ladies and Gentlemen:

This is a request from the Seller and the Servicer pursuant to the Letter
Agreement dated April 10, 2006 (the “Letter Agreement”) regarding the exclusion
of certain Receivables from the calculations of the Default Ratio, Delinquency
Ratio and Dilution Ratio performed under the RPA. The Seller and the Servicer
request that the Collateral Agent, Funding Agents and Purchasers permit the
Seller and the Servicer to exclude all Receivables owed to any Originator or the
Seller by [Insert full name of Obligor] (the “Excluded Obligor”) from such
calculations.

Each of the Seller and the Servicer, each for itself only, hereby (A) represents
and warrants that, immediately prior to and immediately after giving effect to
the transactions contemplated by this letter each of the representations,
warranties, covenants and agreements made by it under each of the Transaction
Documents to which it is a party are true and correct as of the date hereof and
no Unmatured Event of Termination or Event of Termination exists or will exist
and (B) agrees to provide (or to cause to be provided) to the Collateral Agent
and each Funding Agent, a copy of all documents, agreements, instruments,
certificates or other reports, records or receipts and to make any reasonable
adjustments to any reports delivered or to be delivered under the RPA, if any,
relating to the subject matter hereof, as the Collateral Agent or any Funding
Agent may reasonably request.

Each of the Seller and the Servicer understands and acknowledges that each of
the Collateral Agent, Funding Agents and Purchasers are entering into the
transactions

EXHIBIT A



--------------------------------------------------------------------------------

contemplated by this letter on the express understanding with each of the other
parties hereto that, in entering into this letter, it is not establishing any
course of dealing with any such Person. Each of the Collateral Agent’s, the
Funding Agents’ and the Purchasers’ rights to require strict performance with
each of the terms and conditions of the RPA and each other Transaction Document
shall not in any way be impaired or affected by the execution hereof, except to
the extent expressly set forth herein. None of the Collateral Agent, Funding
Agents or Purchasers shall be obligated in any manner to execute any future
amendments, waivers, letters, agreements, documents or other instruments and if
any such amendment, waiver, letter, agreement, document or other instrument is
requested in the future, assuming the terms and conditions thereof are otherwise
satisfactory to it, each such Person may, in connection with considering whether
or not to agree, consent or acknowledge the terms of any such amendment, wavier,
letter, agreement, document or other instrument, require the Seller and/or the
Servicer to prepare and deliver (or cause to be prepared and delivered) such
other reports, historical data or other information in order to determine, in
its sole discretion, whether or not to agree, consent or acknowledge the term
and conditions thereof.

We ask that each of the Collateral Agent, Funding Agents and Purchasers grant
this request by executing this letter in the space provided and returning a copy
to the Servicer. The Servicer shall notify each of the Collateral Agent, the
Funding Agents and the Purchasers in writing prior to designating all the
Receivables from the Excluded Obligor as Excluded Receivables using a notice in
the form attached hereto as Exhibit 1 (the “Exclusion Notice”). From and after
the date of the Exclusion Notice, neither the Seller nor the Servicer shall
without the prior written consent of each of the Collateral Agent, the Funding
Agents and the Purchasers include any Excluded Receivables in any of the
calculations of the Default Ratio, Delinquency Ratio or Dilution Ratio under the
RPA.

Capitalized terms used in this letter that are not otherwise defined have the
meanings ascribed to them in the Letter Agreement and the RPA.

Accepted and Agreed:

 

U. S. STEEL RECEIVABLES LLC    UNITED STATES STEEL CORPORATION,
as Servicer By:  

 

   By:  

 

  L. T. Brockway      L. T. Brockway   Vice President      Vice President &
Treasurer

 

2



--------------------------------------------------------------------------------

Accepted and Agreed:

 

Collateral Agent, Funding Agents and Purchasers:      THE BANK OF NOVA SCOTIA,
as a Committed Purchaser for Liberty Street Funding Corp., as Funding Agent for
Liberty Street Funding Corp. and The Bank of Nova Scotia, as Purchasers and as
Collateral Agent   

LIBERTY STREET FUNDING CORP.,

as a CP Conduit Purchaser

By:  

 

   By:  

 

Name:  

 

   Name:  

 

Title:  

 

   Title:  

 

JPMORGAN CHASE BANK, N.A., as a Committed Purchaser for Park Avenue Receivables
Company, LLC and as Funding Agent for Park Avenue Receivables Company, LLC and
JPMorgan Chase Bank, N.A., as Purchasers   

PARK AVENUE RECEIVABLES COMPANY, LLC,

as a CP Conduit Purchaser

 

BY: JPMORGAN CHASE BANK, N.A.,

as attorney-in-fact

By:  

 

   By:  

 

Name:  

 

   Name:  

 

Title:  

 

   Title:  

 

 

3



--------------------------------------------------------------------------------

United States Steel Corporation

600 Grant Street

Pittsburgh, PA 15219

 

U. S. Steel Receivables LLC

600 Grant Street

Pittsburgh, PA 15219

NOTICE OF EXCLUSION OF RECEIVABLES

[            ], 200  _

 

The Bank of Nova Scotia

One Liberty Plaza

New York, New York 10006

Attention: Darren Ward

 

JPMorgan Chase Bank, N.A.

Asset Finance Group

270 Park Avenue

New York, NY 10017

Attention: Mark J. Connor

Liberty Street Funding Corp.

c/o Global Securitization Services, LLC

114 West 47th Street

New York, New York 10036

Attention: Andrew L. Stidd

 

JPMorgan Chase Bank, N.A.

450 West 33rd Street

15th Floor

New York, New York 10001

Attention: Quintanna Parsons-Perry

 

Re: Acceptance Letter dated April 10, 2006 and Exclusion Agreement dated xx,
20XX regarding the Amended and Restated Receivables Purchase Agreement dated as
of November 28, 2001 among U.S. Steel Receivables LLC as Seller (the “Seller”),
United States Steel Corporation (formerly United States Steel, LLC), as initial
Servicer (the “Servicer”), the persons party thereto as CP Conduit Purchasers,
Committed Purchasers and Funding Agents and The Bank of Nova Scotia as
Collateral Agent (the “Collateral Agent”) (as amended, supplemented or otherwise
modified from time to time and in effect, the “RPA”)

Ladies and Gentlemen:

This is a notice from the Seller and the Servicer pursuant to letter agreement
dated                     , 20     granting the request of the Seller and the
Servicer to exclude the Receivables of [Insert name of Obligor] (the “Exclusion
Agreement”). Accordingly, please be advised that following the date of this
notice, the Receivables owed by the Excluded Obligor shall be excluded from the
calculations of the Default Ratio, Delinquency Ratio and Dilution Ratio
performed under the RPA.

Each of the Seller and the Servicer, each for itself only, hereby (A) represents
and warrants that [except for the existence of the Unmatured Termination Event
that is caused by including the Receivables owed by the Excluded Obligor in the
calculations of the Default Ratio, Delinquency Ratio and Dilution Ratio1],
immediately prior to and immediately after giving effect to the transactions
contemplated by this letter (i) each of the representations, warranties,
covenants and agreements made by it under each of the Transaction Documents to
which it is a party are true and correct as of the date hereof and (ii) no
Unmatured Event of Termination or Event of Termination exists or will exist, and
(B) agrees to provide (or to cause to be provided) to the Collateral Agent and
each Funding Agent, a copy of all documents, agreements, instruments,
certificates or

 

--------------------------------------------------------------------------------

1 Insert if necessary.

EXHIBIT 1



--------------------------------------------------------------------------------

other reports, records or receipts and to make any reasonable adjustments to any
reports delivered or to be delivered under the RPA, if any, relating to the
subject matter hereof, as the Collateral Agent or any Funding Agent may
reasonably request.

We acknowledge that neither the Seller nor Servicer shall, without the prior
written consent of each of the Collateral Agent, the Funding Agents and the
Purchasers include any Excluded Receivables in any of the calculations of the
Default Ratio, Delinquency Ratio or Dilution Ratio under the RPA.

Capitalized terms used in this letter that are not otherwise defined have the
meanings ascribed to them in the Exclusion Agreement and the RPA.

Accepted and Agreed:

 

U. S. STEEL RECEIVABLES LLC   

UNITED STATES STEEL CORPORATION,

as Servicer

By:  

 

   By:  

 

  L. T. Brockway      L. T. Brockway   Vice President      Vice President &
Treasurer

 

2